Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Wesley Carroll appeals the district court’s order granting the Defendant’s motion to dismiss his civil complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Carroll v. Dep’t of the Army, No. 4:11— cv-00022-JLK, 2011 WL 3665336 (W.D.Va. Aug. 22, 2011). We deny Carroll’s pending motions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.